CAULFIELD, J.
Defendant was indicted, tried and, on September 3,1910, convicted for selling intoxicating liquor in less quantity than five gallons, he being á merchant, having a merchant’s license authorizing him to deal in goods, wares and merchandise, but no dramshop license, and the prosecution being under section 11640 of the Revised Statutes of Missouri, 1909. He appeals to this court but assigns no error and does not file a brief in the cause.
An examination of the record fails to disclose any error or insufficiency in the indictment or other proceedings, or any error or irregularity in the trial justifying a reversal of the judgment. The evidence warrants the conviction and the instructions fairly present the case to the jury.
The judgment is, therefore, affirmed.
Reynolds, P. J., and Nortoni, J., concur.